Citation Nr: 1524699	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  07-36 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from October 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran appealed the August 2006 rating decision and the Board granted reopening of the Veteran's claim of entitlement to service connection for a lumbar spine disability but denied the Veteran's claim of service connection for a lumbar spine disability in an April 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in February 2014, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

The case was then remanded in November 2014 for additional development consistent with the February 2014 Memorandum Decision.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As will be discussed in the Remand section of this decision, in March 2015, the RO denied service connection for PTSD.  In April 2015, the Veteran expressed disagreement with the denial of service connection for PTSD.  The Board recognizes that in April 2015, the Veteran was provided with notice from the RO informing him that he must submit a specific VA Form 21-0958, Notice of Disagreement, in order to begin processing his notice of disagreement.  However, the VA regulation requiring the filing of a VA Form 21-0958 to initiate a notice of disagreement is applicable to claims and appeals filed on or after March 24, 2015.  As the Veteran's claim was received on October 7, 2013, the Board finds that a VA Form 21-0958 is not required, and the Veteran has timely submitted a notice of disagreement.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Chronic lumbar spine disability did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability.  


CONCLUSION OF LAW

Chronic lumbar spine disability was not incurred or aggravated in service and is not proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in December 2005, March 2006, November 2008, January 2015, and April 2015 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  
This case was remanded in November 2014 in order to afford the Veteran a VA examination so as to assess the etiology of his asserted low back disability.  Thereafter, the Veteran was afforded a VA examination in December 2014 and this examination was adequate for rating purposes.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  As such, the Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran seeks service connection for a lumbar spine disability.  He contends that his lumbar spine problems began during service due to years of flying in a forward leaning position during service as well as an in-service fall in the early 1990's and have persisted ever since.  His representative also points out an in-service motor vehicle accident and contends that the lumbar spine problems are a result of modified gait caused by his service-connected right hip disability.

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) denotes that he was, among other things, an aviator for the duration of his service.  

Service treatment records reflect that in November 1987, the Veteran was diagnosed with "low back mild prob" in response to reported bilateral low back and flank pain.  
In July 1999, he reported lumbar discomfort secondary to modified gait from right hip myositis ossificans which occurred as a result of a fall in the early 1990's.  Following an October 1999 motor vehicle accident, he reported lower back pain and was given a diagnosis of lumbar strain with spasm.  His September 2001 separation report of medical examination shows that clinical evaluation of the spine was within normal limits.

A VA examination report dated in January 2002 shows that the Veteran reported that his back hurt since an in-service fall in the early 1990's.  The diagnosis was arthralgia of the lumbosacral spine with loss of function due to pain.  X-rays were normal.

Service connection for myositis ossificans of the right hip was granted in a May 2002 rating decision.

A private treatment record dated in July 2003 documents negative lumbar spine series X-rays.  

Private treatment records dated from March 2004 to September 2004 reveal that the Veteran reported back pain radiating to his right hip and foot.  Diagnoses of back pain and acute back pain were rendered.

A private treatment record dated in September 2004 shows magnetic resonance imaging (MRI) findings of broad based disc bulges at L4-5 and L5-S1 causing bilateral neural foraminal narrowing and small anterior marginal osteophytes at L1-2 and L2-3.

A January 2005 private treatment record shows that the Veteran reported back pain.  The diagnosis was low back pain with bulging discs.

A VA examination report dated in July 2006 shows that the Veteran was diagnosed with 4-5 and L5-S1 broad based disc bulge associated with bilateral neural foraminal narrowing and anterior osteophyte formation at L1-2 and L2-3 (as per MRI 09/...04).  The examiner then opined that this disability was not caused by or a result of the Veteran's service.  Specific mention was made that there was no evidence that the Veteran experienced a chronic residual disability as a result of his in-service motor vehicle accident.  It additionally was determined that it would be only with speculation to report the exact etiology of his disability since he separated from service in October 2001 and MRI documented spine disease in September 2004.

A VA outpatient treatment record dated in April 2007 shows that the Veteran reported low back pain since the 1980's which increased after a fall in the early 1990's.  He also noted occasional radiation on the right.  The diagnosis was chronic low back pain.

A private treatment record dated in May 2007 shows that the Veteran reported back pain radiating down his right leg.  The diagnosis was chronic back.

A private treatment record dated in June 2007 shows that MRI studies revealed mild straightening of the normal lumbar lordosis which could represent lumbar spasm, mild disc desiccation at L5-S1 where there is a broad based disc protrusion (which causes mild spinal stenosis), and mild disc protrusion and facet hypertrophic changes at L4-5.

A medical specialist's opinion from the Veterans Health Administration (VHA) regarding the Veteran's claim dated in January 2012 concludes that it was less likely than not that the Veteran's lumbar spine disability was due to years of flying in a forward leaning position during service, an in-service fall in the early 1990's or a later in-service motor vehicle accident, or modified gait caused by service-connected right hip myositis ossificans.  It was indicated that back problems are nearly unavoidable in the general population and degenerative changes are so common in the fourth decade of life that they are more the rule than the exception.  Yet there was no evidence of such in the Veteran by around age 40.  Therefore, no evidence or reasonable basis other than mere speculation was found to justify a determination that his lumbar spine would be any different had he never served.  It was also noted that no damage from trauma which could be attributable to a fall or a motor vehicle accident during service was seen (in radiographs) in the Veteran around age 44.  Finally, it was noted that it could neither be scientifically verified nor stated without extreme speculation that the presence or absence of the Veteran's right hip disability would have led to a difference in his lumbar spine.

A VA examination report dated in December 2014 shows that the VA examiner reviewed the Veteran's entire claims file in conjunction with conducting the examination of the Veteran.  Following examination of the Veteran, the diagnosis was degenerative disc disease of the lumbosacral spine.  The examiner concluded that the claimed back disability was less likely as not due to active service, or related to any service-connected disorder, specifically his right hip disability, nor was it aggravated by his service-connected right hip disability.  The examiner explained that medical records review revealed episodes of mechanical type, soft
tissue back pain [see notes from 1997, 1999] without chronicity or evidence of claimed degenerative disc disease of the lumbar spine in active duty.  There was no history of lumbar spine fracture, i.e. post traumatic secondary arthritis of a joint after fracture generally occurs within two to three years after the fracture, and there was no history of that in this Veteran.  Lumbar spine imaging from 1999, 2002, and 2003 were normal. Separation reports of medical history/examination were both silent for degenerative disc disease.

The examiner further explained that mechanical type back pain or lumbosacral strain are episodes of acute back pain associated with specific activities or events [e.g. lifting heavy objects or overuse] which are generally transient, self-limited and respond to rest and medication.  Different episodes occur de novo, are caused by and are specific to different activities at different times, and are not related to nor caused by other prior episodes.  There is no scientific evidence that it causes
degenerative disease of the spine.  The examiner referenced the August 5, 2003 treatment record in which the Veteran had another acute episode of back pain about two years after separation: 

"...Mr. Correa is a 45 yo male consulted to neurology clinic for a TWO MONTH history of intermittent Left lower back pain with radiation of symptoms down L leg.  He states he was lifting approximately two months ago when he felt acute low back pain and radiation of symptoms down his leg.  The symptoms were moderate to severe and treated with a local injection by his PCM and naproxen.  Patient states symptoms improved but he still felt low pressure in the area then a few weeks later while lifting a computer off the floor he had a recurrence of the symptoms.  Since that time he has taken naproxen and Darvocet at night as needed.  He states the acute pain is resolved but he still notices and uncomfortable pressure in the left lower back. he denies weakness, numbness, or clumsiness of L leg at this time...."

A MRI study dated in 2004 showed disc bulging [multiple research studies have shown that between 24 to 53 percent of totally asymptomatic people have incidental findings of disc bulges, raising doubts about their clinical significance] and the
beginnings of likely age related arthritic changes ["foraminal narrowing"],
which has progressed, commensurate with aging, on images in 2007, 2013, 2014.
In addition, the Veteran had disc protrusion/extrusion in 2014.  The examiner concluded that there is no credible scientific basis to attribute these changes/incidents to the mechanical type back pain in active duty.

The examiner also concluded that the service-connected right hip myositis ossificans was calcification in the muscle outside the hip joint, not affecting the hip joint itself.   The examiner referenced the 2005 and 2013 right hip MRI studies showing that "... the right femoral head has a normal position within the acetabulum.  No bone marrow edema, or avascular necrosis, or stress
reaction is noted..." indicating that both show a normal hip joint.  The examiner added that there is no scientific support for service-connected right hip myositis ossificans causing or aggravating primary arthritic changes in the spine.
Based on the above, the Board finds that service connection is not warranted for a lumbar spine disability.  Neither the requirements for presumptive, direct, nor secondary service connection have been fulfilled.

The Veteran served more than 90 days during a period of war after December 31, 1946.  Indeed, his service spanned 20 years.  Over half was during the Persian Gulf era.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2 (both defining the Persian Gulf War as beginning on August 2, 1990, and ending on a date thereafter to be prescribed by Presidential proclamation or law).  However, there is no indication that the Veteran manifested the chronic disease of arthritis in his lumbar spine at all, much less to a compensable degree, within one year from October 2001 when he separated from service.  Absent from the record is any mention of or reference to lumbar spine arthritis between October 2001 and October 2002.  No diagnosis in this regard was made during this time.  Accordingly, presumptive service connection has not been established.

The medical evidence of record confirms that the Veteran currently has low back disability manifested by bulging discs and degenerative disc disease of the lumbosacral spine.  Therefore, the next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  This case is one of in-service incurrence rather than aggravation.  Service treatment records indeed reveal that he denied back pain in August 1981 during his entrance examination as well as in October 1981 during his flight examination.  His spine was found to be normal at both of these times.

Service treatment records document that the Veteran complained of pain/discomfort related to his back in November 1987, in July 1999 after incurring a right hip injury in a fall in the early 1990's which modified his gait, and in October 1999 after a motor vehicle accident.  Diagnoses of "low back mild prob," none, and lumbar strain with spasm were made respectively.  As such, incurrence of in-service lumbar back injuries have been established.  However, the September 2001 separation examination revealed a normal clinical evaluation of the spine at the time of discharge from service.

The final question regarding general direct service connection is whether there is a nexus between the Veteran's current lumbar spine disability and his in-service lumbar back injuries.  No such nexus has been established.  Each medical opinion of record is negative.

The Board finds probative the opinion of the VA medical examiners cited above, particularly that of the December 2014 VA examiner as it was definitive, based upon a review of the Veteran's entire claims file and post-service diagnostic studies, and supported by detailed explanation regarding pathology of his current problems.  As such, the opinion is found to carry significant probative weight.  The Veteran has not provided any competent medical evidence to contradict the opinions of the VA examiners or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes competent assertions of the Veteran.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Turning to direct service connection through chronicity, it is clear that chronicity is not applicable in this case.  No chronic disease is shown during service.  Lumbar spine problems were present in November 1987 and in July and October 1999.  However, they were not present in the over the 11 years in between.  They also were not present subsequent to October 1999.  Further, the Veteran's spine was found to be normal during his September 2001 separation examination.  All the probative medical evidence, as discussed above, indicates that any in-service lumbar back injuries did not result in any chronic disability and such were not identified at the time of discharge from service.

The Veteran is competent to report with respect to direct service connection through continuity of symptomatology that his lumbar spine symptoms began during service and persisted ever since as this is within his personal knowledge.  See Layno, 6 Vet. App. at 469.  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id.  In weighing credibility, VA may consider factors such as a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The Veteran is credible as well as competent because no significant reason exists to doubt him.  He is interested/self-interested because the grant of service connection potentially could result in his receipt of financial benefits.  Yet his reports of lumbar spine symptoms continuing post-service are facially plausible.  They further are consistent with each other and the other evidence of record.  While continuity of low back pain is established, it does not convincingly show that chronic back disability identified after service is related to symptoms exhibited in service and after active duty.  

The Veteran had general complaints of low back pain since service, but as the 2014 VA examiner pointed out, the specific complaint of left lower back pain with radiating pain down the left leg in 2003 was of only a two month duration.  It was felt that the later identified degenerative disc disease was not related to the general low back pain since service and was more probably age related.   The opinions of the VA medical examiners considered the Veteran's competent and credible reports, but nevertheless, rendered negative nexus opinions.  The Board finds the unrebutted medical opinions more convincing than the Veteran's descriptions of low back pain since service and his impression that this represented the onset of back pathology.   

Service connection on a secondary basis is not established.  Service connection is in effect for a right hip myositis ossificans.  Yet an association between this disability and the current lumbar spine disability is not shown.  The VHA expert and the December 2014 VA examiner each opined that it was less likely than not that his lumbar spine disability was either caused or aggravated by the service-connected modified gait from the right hip myositis ossificans.  Similar to above, the opinions were based on the Veteran's medical history and supported by detailed rationale.

Given the medical evidence against the claim, for the Board to conclude that the Veteran's low back disability was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or  remote possibility.  38 C.F.R. § 3.102 (2014); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for a lumbar spine disability must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56 .


ORDER

Service connection for a lumbar spine disability is denied.


REMAND

As indicated above, in March 2015, the agency of original jurisdiction denied service connection for PTSD.  In April 2015, the Veteran expressed disagreement with the denial of service connection for PTSD.  In April 2015, the Veteran was provided with notice from the agency of original jurisdiction informing him that he must submit a specific VA Form 21-0958, Notice of Disagreement, in order to begin processing his notice of disagreement.  However, the VA regulation requiring the filing of a VA Form 21-0958 to initiate a notice of disagreement is applicable to claims and appeals filed on or after March 24, 2015.  See 79 Fed Reg 57660 (September 25, 2014).  As the Veteran's claim was received on October 7, 2013, the Board finds that a VA Form 21-0958 is not required, and the Veteran has timely submitted a notice of disagreement.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  He must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall issue a Statement of the Case as to the issue of service connection for PTSD. See Manlincon, supra.  If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


